Citation Nr: 1229692	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  98-17 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of an appendectomy.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral shoulder disorder.  

5.  Entitlement to service connection for muscle spasms and joint pain, including as due to a qualifying chronic disability and exposure to chemicals.

6.  Entitlement to service connection for migraine headaches, including as due to a qualifying chronic disability and exposure to chemicals.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, was a member of the Rhode Island Army National Guard.  Several separation reports on DD Forms 214 in the claims file reflect that the Veteran had active duty for training (ADT) in the Air National Guard of the United States (ANGUS) from August 1983 to December 1983; active duty (AD) in support of Operation Desert Shield/Desert Storm in the Army National Guard of the United States (ARNGUS) from January 1991 to May 1991 and from  March 1992 to August 1996; and AD in support of Operation Enduring/Iraqi Freedom from February 2003 to May 2004, with additional service in the Rhode Island National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 1998 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, a bilateral shoulder disorder, muscle spasms and joint pain, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO in Providence, Rhode Island.  




FINDINGS OF FACT

1.  The Veteran did not have any symptoms of residuals of an appendectomy during any period of active service.

2.  Symptoms of residuals of an appendectomy have not been continuous since any period of active service.

3.  The Veteran does not have any current residuals of an appendectomy related to any period of active service.

4.  The Veteran did not sustain a low back injury, disease, or event during any period of active service. 
 
5.  Symptoms of a low back disorder were not chronic during any period of active service.

6.  Symptoms of a low back disorder have not been continuous since service separation, nor was arthritis manifested within one year of separation of any period of active service.

7.  The Veteran's currently diagnosed low back disorder is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of an appendectomy have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely December 1997 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for a disability due to Gulf War service and for PTSD, and what information and evidence must be submitted by the Veteran.  After implementation of the VCAA, the RO sent the Veteran a letter in December 2002 advising him of what information and evidence is needed to substantiate a general claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  A May 2007 letter described how VA determines disability ratings and effective dates.  Any untimeliness in notice has not resulted in any prejudice to the Veteran, as he has been provided with multiple opportunities to submit additional evidence after proper notice was sent, including 60 day periods after issuance of the July 2007, September 2007, October 2007, and March 2012 Supplemental Statements of the Case.    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA opinions with regard to the appendectomy and low back claims, and the Veteran's statements.  

VA opinions were obtained in February 2008 with regard to the question of whether the Veteran has any residuals of an appendectomy and a low back disorder that are related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2008 VA opinions obtained in this case are adequate as to the question of whether the Veteran has any residuals of an appendectomy or a low back disorder that are related to active service.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as relevant concurrent physical examinations.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the appendectomy and low back claims has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Under the law, service-connected disability compensation may only be paid to a veteran of active service.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service."  The latter term includes AD; any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and any period of IADT during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (c), (d) (2011).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Residuals of Appendectomy

The Veteran contends that he has a residual painful scar resulting from an appendectomy that was performed in 1985.  Specifically, he avers that, when he overexerts himself, he experiences a twinge and pain in the area of the appendectomy scar on a level of four out of ten in severity, with ten being the most severe.  He states that this occurs approximately two times per month.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that no relevant injury or disease (including an appendectomy) occurred during any period of ADT, IADT, or other active duty period, and that the weight of the evidence demonstrates that symptoms of residuals of an appendectomy were not chronic in service.  The May 1983 National Guard enlistment examination is negative for any scars or indication of a prior appendectomy.  However, a January 1986 National Guard Commission examination report indicates the presence of a two-and-a-half inch scar on the abdomen, and notes that an appendectomy was performed in 1985 at Rhode Island Hospital when the Veteran was 21 years old (the Veteran was born in June 1963, which means the surgery was performed prior to June 1985).  The Veteran did not complain of any pain or other symptoms related to the appendectomy scar at the January 1986 examination.  Moreover, the Board notes that there is no indication of whether the Veteran was engaged in a period of ADT or IADT at the time the appendectomy was performed, as the procedure is not documented in his service treatment records (other than as relevant history), and there is no indication he had a period of federalized active duty any time in 1985.  Even if the appendectomy was performed during a period of ADT or IADT in 1985, the Veteran reported no residuals at the January 1986 examination.  Moreover, the Veteran did not report any symptoms of residuals of his appendectomy at a clinical examination in April 1991.  In short, there are no complaints, findings, diagnoses, or treatment of residuals of an appendectomy during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of residuals of an appendectomy have not been continuous since any period of active duty, including since separation from active duty in May 1991, August 1996, and May 2004.  Following service separation in May 1991, the evidence of record does not show any complaints, diagnosis, or treatment for residuals of an appendectomy.  The absence of post-service complaints, findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of continuous symptoms of residuals of an appendectomy after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

In addition, the Veteran does not make any specific contentions that he has had continuous symptoms of residuals of an appendectomy since any period of active service.  To the extent that his assertions made in the context of the current claim for compensation can be interpreted as contentions that he experienced continuous symptoms of residuals of an appendectomy in service and following service, the Board finds that, while the Veteran is competent to report the onset of symptoms of residuals of an appendectomy, his recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to chronic symptoms of residuals of an appendectomy in service and continuous symptoms of residuals of an appendectomy after service are not credible because they are outweighed by other evidence of record that includes the absence of in-service complaints or symptoms of any residuals of an appendectomy; clinical examinations in January 1986, June 1990, April 1991, December 1996, February 1998, February 2001, and August 2002 during which the examiner did not note any history or findings of residual symptoms from the Veteran's 1985 appendectomy (other than the presence of a non-symptomatic scar); the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of any symptoms of residuals of an appendectomy, and the Veteran's statement at the September 1999 VA examination that he recovered from the appendectomy in 1985, and "that was that," and that he had never had any problems with the operation or incision.       

Moreover, the weight of the evidence demonstrates that the Veteran does not have any current residuals from his appendectomy in 1985.  As mentioned above, the Veteran denied ever having any problems with his appendectomy scar at the September 1999 VA examination.  In addition, the 1999 VA examiner observed that the scar was barely noticeable, was not tender, and that there was no contraction, elevation, depression, widening, or discoloration, concluding that it was not disabling in any way and of no significance cosmetically or functionally.  The February 2008 VA examiner also observed a well-healed, stable surgical scar with no pain upon palpation, no adherence to underlying tissue, excellent texture without irregular, atrophic, shiny, or scaly areas, and no loss of covering of skin over the scar.  In addition, the 2008 VA examiner observed that the scar was flat, neither elevated nor depressed, superficial and not deep, and there was no evidence of inflammation, edema, or keloid formation.  Further, the VA examiner noted there were no areas of induration or inflexibility of skin in the area of the scar, or limitation of motion or function caused by the scar.  The 2008 VA examiner concluded that the appendectomy scar did not interfere with occupational or functional status, and there was no evidence of exacerbation of the scar related to military service or other causes.  The 1999 and 2008 VA opinions are of  significant probative value because they are factually accurate, as it appears the VA examiners were informed of the relevant evidence in this case, relied on accurate facts, conducted thorough examinations of the appendectomy site, and gave fully articulated opinions that are supported by sound reasoning.

Accordingly, in light of the Veteran's denial of any symptoms related to his prior appendectomy at the 1999 VA examination, and the VA examiners' opinions that the appendectomy scar is asymptomatic, the greater weight of the probative evidence is against finding that the Veteran has any current residuals of an appendectomy.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of an in-service injury manifesting symptoms of residuals of an appendectomy, chronic symptoms of residuals of an appendectomy during active service, and current diagnosis or residuals of an appendectomy, the Board finds that the evidence weighs against the Veteran's claim of service connection for residuals of an appendectomy.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Low Back Disorder

The Veteran contends that his current low back disorder, diagnosed as minimal degenerative joint disease at L3-L4, was incurred during active service.  Specifically, he avers that, in October 1990, he was involved in a motor vehicle accident during which he injured his back.  He contends that this incident caused the current degenerative changes in his lumbar spine.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a low back injury or disease during any period of active service, and that symptoms of a low back disorder were not chronic during any period of active service.  The service treatment records include an emergency department record from Landmark Medical Center which documents the October 1990 motor vehicle accident and subsequent complaints of pain in the neck, trapezius muscles, and cervical spine area.  A Statement of Medical Examination and Duty Status also dated in October 1990 indicates that the Veteran sustained injuries to the cervical spine, shoulder, and a thigh strain in the car accident.  However, none of the treatment records associated with treatment for injuries sustained in the car accident mention back pain.  In addition, clinical examination reports from May 1983, January 1986, June 1990, April 1991, December 1996, February 1998, February 2001, and August 2002 show normal evaluation of the spine and no complaints, symptoms, or diagnoses of a lumbar spine disorder.  In sum, the service treatment records are negative for complaints, findings, diagnoses, or treatment of a low back disorder.  Therefore, the weight of the evidence is against a finding that a low back disorder either began during a period of active service or that symptoms of a low back disorder were chronic during any period of active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).    

The Board next finds that the weight of the evidence demonstrates that low back disorder symptoms have not been continuous since separation from any period of active service, including in December 1983, May 1991, August 1996, and May 2004.  As indicated, clinical examinations in May 1983, January 1986, June 1990, April 1991, December 1996, February 1998, February 2001, and August 2002 did not show any symptoms or complaints of a low back disorder.  Following service separation in May 1991 (the most concurrent separation date to the October 1990 motor vehicle accident in which the Veteran contends he injured his low back), the evidence of record shows no complaints, diagnosis, or treatment for a low back disorder until 1997, when the Veteran filed the current disability compensation claim.  The absence of post-service complaints, findings, diagnosis, or treatment for six years after service is one factor that tends to weigh against a finding of continuous low back disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence). 

Other evidence of record showing that low back disorder symptoms were not continuous since service separation includes the April 1999 VA examination at which the Veteran did not report any symptoms specific to the low back and denial of any back pain at the February 2008 VA examination.        

The Board also finds that the weight of the evidence demonstrates that low back arthritis did not manifest to a compensable degree within one year of separation of any period of active service.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after any period of active service, and no diagnosis or findings of arthritis of any severity during any of the one year post-service presumptive periods.  See 38 C.F.R. 4.71a, Diagnostic Codes 5003, 5010 (2011) (degenerative and traumatic arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, and can be assigned a 10 percent evaluation if limitation of motion is noncompensable).  The evidence shows the first assessment of arthritis in 1999, three years after the most recent separation date in August 1996.  For these reasons, the Board finds that arthritis, first diagnosed in 1999, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309.

Although the Veteran has not made any contentions of continuity of low back symptoms since separation from service, to the extent that his assertions made in the context of the current compensation claim can be interpreted as such, the Board finds that, while the Veteran is competent to report the onset of his low back disorder symptoms, his recent report of continuous low back disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous low back disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous January 1986, June 1990, April 1991, December 1996, February 1998, February 2001, and August 2002 clinical examination reports indicating normal examination of the spine and no complaints of low back problems, the lack of any documentation of complaints or treatment of low back problems outside of assertions made in the context of the current compensation claim, the lack of any low back complaints at the April 1999 VA examination, and the Veteran's denial of back pain at the February 2008 VA examination.   

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed lumbar spine disorder is not related to his active service.  The Veteran was afforded a VA examination in February 2008, as mentioned above.  The VA examiner reviewed the claims file, including service treatment records, and conducted an interview and physical examination of the Veteran.  The examiner assessed mild degenerative changes of the lumbar spine, and opined that it was highly unlikely to be caused by or a result of the October 1990 motor vehicle accident.  The VA examiner reasoned that, in light of the mechanics of the injury, it is highly unlikely there was movement in the lumbosacral area with a seatbelt even on a collision, and any movement would not contribute to the arthritis of the lumbar spine seen on X-ray studies.    

Based on this evidence, the Board finds that the weight of the competent evidence demonstrates no relationship between the Veteran's current low back disorder and military service, including no credible evidence of continuity of symptomatology of low back disorder symptoms following service separation.  The probative nexus opinion on file weighs against the claim.  The 2008 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a low back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for residuals of an appendectomy is denied.  

Service connection for a low back disorder is denied.  


REMAND

The Veteran contends that he has a psychiatric disorder other than PTSD that had its onset during active service.  Service treatment records from May 1996 contain impressions of situational stress reaction and life circumstance problems causing insomnia and headaches with a referral to stress management.  An August 1983 treatment note indicates a heat reaction exacerbated by anxiety.    

Pursuant to the Board's December 2007 remand, the Veteran was afforded a VA psychiatric examination in February 2008.  In its remand directives, the Board specifically requested that the VA examiner address the diagnoses of stress and anxiety documented in the service treatment records.  In the February 2008 VA examination report, the VA examiner assessed cyclothymic disorder and noted that the Veteran reported hypomanic episodes prior to age 20 and before joining the National Guard.  However, the VA examiner stated it was not certain as to whether or not the Veteran had experienced hypomanic episodes prior to age 20 due to his questionable self-report; thus, the examiner stated it was not possible to provide an opinion as to whether cyclothymic disorder first became evident in the service without resorting to mere speculation.  The VA examiner did not address the documented episodes of stress and anxiety in the service treatment records in his report, as requested by the Board.  Thus, a remand is necessary to obtain an opinion as to whether the documented psychiatric symptoms experienced in service were manifestations of the current cyclothymic disorder (or any other current psychiatric disorder other than PTSD).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  

In addition, the 2008 VA examiner concluded that the Veteran's sleep disorder (diagnosed as insomnia) is related to his cyclothymic disorder.  Subsequently, service connection was granted for insomnia in a March 2012 rating decision.  Thus, a VA opinion is necessary to address the question of whether the Veteran's service-connected insomnia has caused or aggravated his cyclothymic disorder or any other current psychiatric disorder other than PTSD.  

Next, the Veteran contends that he has a bilateral shoulder disorder related to the October 1990 car accident described above.  Service records show treatment for a cervical spine strain following the accident.  The Veteran also reported right shoulder pain and a popping sensation, and he was diagnosed with a "very minor" shoulder strain that resulted from the car accident.  He complained of right shoulder pain again in March 1991.  He also reported left shoulder pain in February, March, and April 1991, and appears to have related it to the October 1990 accident; he was diagnosed with a left shoulder strain.  Service connection was granted for the cervical spine injury stemming from the October 1990 car accident in an October 2007 rating decision.  

A September 2007 VA examiner found a normal examination of the shoulders (noting that X-rays were normal too), and stated that the shoulder symptoms (pain and reported decreased range of motion) were related to the Veteran's service-connected cervical spine disability, and also related the shoulder pain to the 1990 motor vehicle accident.  However, the 2007 VA examiner did not find any disability of the shoulders other than pain.  The February 2008 VA examiner also found the shoulders to be normal on examination, assessing cervical radicular pain in the bilateral trapezius muscles with shoulder X-rays that showed "minimum changes."  However, an April 1999 X-ray of both shoulders revealed degenerative changes, indicating that there is a disability of the shoulders other than pain, and an April 1999 VA examiner assessed mild osteoarthritis of the shoulders and opined it would be difficult to state that the shoulder conditions are directly related to service.  Thus, it appears that the more recent VA examiners agree that the Veteran has pain in the general shoulder area that is related either to his service-connected cervical spine disability or to the 1990 motor vehicle accident, but it is unclear whether the Veteran's pain is stemming from the shoulder arthritis or represents radicular or radiating pain from the cervical spine disability.  Moreover, the April 1999 VA examiner's opinion as to whether the degenerative changes are related to the October 1990 car accident is tentative at best.  A new VA examination is necessary to determine the exact location and source of the Veteran's pain, and to obtain an opinion as to whether that pain is related to the 1990 shoulder injuries or to the service-connected cervical spine disability, as well as whether the shoulder arthritis is related to the 1990 car accident.    

Next, the Veteran claims service connection for muscle spasms and joint pain, including as due to undiagnosed illness and exposure to chemicals including nerve agents and pesticides.  Service treatment records show complaints of muscle spasm in the left arm and foot for several hours in March 1991, and the doctor assessed a left shoulder muscle strain.  An April 1999 psychiatric VA examiner noted that the Veteran's 1991 medical records (presumably from March 1991) indicated muscle pain and spasms, possibly related to cervical disc dysfunction.  A September 2007 VA examiner assessed cervical spine spasms with degenerative disc disease, noting the trauma to the area in the 1990 motor vehicle accident, and opined that "this condition" is at least as likely as not related to his military service.  An August 2011 VA examiner assessed bilateral lateral epicondylitis, status post ORIF right calcaneal fracture with foot and calf pain, and left calf muscle spasms and opined that they were not related to Gulf War service or exposures as the Veteran had known diagnoses with known etiologies.  The VA examiner further opined that the neck, arm, upper back pain, and spasms were related to the service-connected cervical spine degenerative disc disease; his foot and calf pain were related to his history of a right calcaneal ORIF and residual pain with altered gait, and the bilateral epicondylitis was related to repetitive motion/strain.  It is unclear from the 2011 VA examiner's report whether the neck, arm, upper back pain, and spasms are related to the cervical spine disability or constitute a separate and distinct disability.  Thus, a new VA examination is necessary to clarify that issue only.

The Veteran also contends that he has migraine headaches related to active service, including as due to an undiagnosed illness and to exposure to chemicals including nerve agents and pesticides.  These migraine headaches are distinct from the tension headaches due to undiagnosed illness for which service connection was granted in a March 2012 rating decision.  At a November 2011 VA examination, the Veteran reported that he had experienced migraine headaches since childhood, and that these migraine headaches did not get worse during active service.  Indeed, the Veteran reported that his migraine frequency had decreased over the past two years.  Thus, the VA examiner opined that it is not as least as likely as not that the pre-existing migraine headaches were aggravated during service.  The Board notes that the May 1983 enlistment examination was negative for migraines, so the presumption of soundness attaches.  See 38 U.S.C.A. § 1111 (2011).  Therefore, a new VA examination is necessary to address the question of whether there is clear and unmistakable evidence that the Veteran's migraine headaches pre-existed service enlistment in 1983, and whether there is clear and unmistakable evidence that the migraine headaches were not aggravated or permanently worsened by any period of active service.  In reaching his or her opinion, the examiner should discuss the notation of headaches in the service treatment records in October 1990, April 1991, October 1994, and May 1996, including whether these headaches were manifestations of migraine headaches or the already service-connected tension headaches.  Moreover, as the Veteran now contends that exposure to chemicals including nerve agents and pesticides caused his migraine headaches, the examiner should address whether such a relationship exists.      

Accordingly, the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, a bilateral shoulder disorder, muscle spasms and joint pain, and migraine headaches are REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination to address the question of whether the documented psychiatric symptoms during active service were manifestations of any currently diagnosed psychiatric disorder other than PTSD, and to address the question of whether insomnia caused or aggravated any currently diagnosed psychiatric disorder other than PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The examiner should first identify any and all current psychiatric disorders. 

b.  Next, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any current psychiatric disorder(s) other than PTSD was/were incurred during or caused by active service.  The examiner should specifically address the documented symptoms of anxiety in August 1983 and situational stress reaction/life circumstance problems in May 1996 in rendering the opinion, and discuss whether those in-service symptoms were manifestations of any current psychiatric disorder other than PTSD.      

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  The examiner shoulder offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any current psychiatric disorder other than PTSD has been aggravated (permanently worsened in severity) by the Veteran's insomnia.  The examiner should specifically discuss the February 2008 VA examiner's opinion that the Veteran's sleep disorder is related to his cyclothymic disorder, as well as the May 1996 service treatment record that indicates symptoms of stress and insomnia.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

If the examiner opines that the Veteran's psychiatric disorder was aggravated (permanently worsened in severity) by his insomnia, the examiner should attempt to identify the baseline level of severity of the psychiatric disorder before the onset of aggravation.  

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why any opinion could not be offered.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's psychiatric disorder other than PTSD.

2.  Afford the Veteran a VA orthopedic examination to address the causation or etiology of any current bilateral shoulder disorder and any current muscle spasms or joint pain.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

a.  The examiner should first identify any and all current bilateral shoulder disorders, if any.  If bilateral shoulder pain is assessed, the examiner should identify the exact location and source of that pain. 

b.  Next, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any current bilateral shoulder disorder(s) was/were incurred during or caused by active service.  The examiner should specifically address whether the Veteran's shoulder pain and arthritis were at least as likely as not incurred in or caused by the documented October 1990 car accident.  Reference should be made to the service treatment records documenting diagnoses of bilateral shoulder strains in 1990 and 1991 following the October 1990 car accident.      

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any current bilateral shoulder disorder has been aggravated (permanently worsened in severity) by the Veteran's cervical spine disability.    

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

If the examiner opines that the Veteran's bilateral shoulder disorder was aggravated (permanently worsened in severity) by his cervical spine disability, the examiner should attempt to identify the baseline level of severity of the bilateral shoulder disorder before the onset of aggravation.

d.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any neck, arm, upper back pain, and spasms are a component of the cervical spine disability or constitute a separate and distinct disability.  The examiner should refer to the August 2011 VA examination report in which the examiner opined that the neck, arm, upper back pain and spasms were related to his cervical spine degenerative disc disease in reaching an opinion.  

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed bilateral shoulder disorder(s), muscle spasms, and joint pain.

3.  Afford the Veteran a VA neurological examination to address the causation or etiology of the Veteran's migraine headaches.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

a.  The examiner should offer the following opinion:  Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had migraine headaches which pre-existed his entrance into military service in 1983?  If so, what was the nature of such disability?  

In answering this question, the examiner should specifically address the November 2011 VA examination at which the Veteran reported experiencing migraine headaches since childhood.    

b.  If it is the examiner's opinion that migraine headaches pre-existed the Veteran's entrance into military service, the examiner should offer the following opinion:  Is there clear and unmistakable evidence (as above, obvious and manifest) that the preexisting migraine headaches were not aggravated during service?  If there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation?  

In answering these questions, the examiner should specifically comment on the notation of headaches in the service treatment records in October 1990, April 1991, October 1994, and May 1996, and discuss whether these headaches were manifestations of migraine headaches or the already service-connected tension headaches.  
      
Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d.  If it is the examiner's opinion that the Veteran's migraine headaches did not pre-exist service, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed migraine headaches were incurred during or caused by active service?  

Again, the examiner should comment on the notation of headaches in the service treatment records in October 1990, April 1991, October 1994, and May 1996, and discuss whether these headaches were manifestations of migraine headaches or the already service-connected tension headaches.  The examiner should also discuss the Veteran's contention that exposure to chemicals, including nerve agents and pesticides, caused his migraine headaches.  
      
Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's migraine headaches.

4.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


